Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the response filed May 27, 2022.


Reasons for Allowance
Claims 1-14, 17-19, 21, 23, and 24 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Lee et al., taken alone or in combination of other references, does not teach or fairly suggest: a device comprising, among other things, wherein the pluggable module is configured to receive a further pluggable module, so that the further pluggable module can be stacked on the pluggable module and communicate with it or loop the connection through to the first device, as set forth in the independent claim 1; a device comprising, among other things, internal circuitry configured to recognize the presence and the type of the pluggable module when plugged in;  further comprising signal switching and/or signal adaption circuitry, wherein the internal circuitry is configured to set the signal switching and/or signal adaption circuitry in function of the recognized type, for enabling use of the plugged-in module, as set forth in the independent claim 14; and a pluggable module comprising, among other things, wherein the pluggable module is configured to receive a further pluggable module, so that the further pluggable module can be stacked on the pluggable module and communicate with it or loop the connection through to the first device., as set forth in the independent claim 21.  The claims dependent on the above-discussed independent claims are allowable also because of their dependency on patentable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844